

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
Exhibit 10.9

 


FORM OF EXECUTIVE SALARY CONTINUATION AGREEMENT THAT SUPERSEDES AND REPLACES THE
EXECUTIVE SALARY CONTINUATION AGREEMENT EFFECTIVE JANUARY 1, 2006


THIS AGREEMENT, made and entered into as of the 1st day of January, 2008,
provided, however, that all provisions applicable to compliance under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall be
effective as of January 1, 2005, by and between Summit Community Bank, a bank,
organized and existing under the laws of the State of West Virginia (hereinafter
referred to as the “Bank”), and ________________________, an Executive of the
Bank (hereinafter referred to as the “Executive”).


WHEREAS, the Bank and the Executive are currently parties to an Executive Salary
Continuation Agreement signed on July 19, 2007 and effective January 1, 2006
(which superseded and replaced the original Agreement, an Executive Supplemental
Retirement Plan effective the 13th day of June, 2000, and a subsequent amendment
thereto), that provides for the payment of certain benefits.  This Executive
Salary Continuation Agreement and the benefits provided hereunder shall
supersede and replace the existing Executive Salary Continuation Agreement and
the benefits provided thereby;


WHEREAS, the Executive has been and continues to be a valued Executive of the
Bank who is a member of a select group of management or a highly-compensated
employee of the Bank;


WHEREAS, the purpose of this Agreement is to further the growth and development
of the Bank by providing the Executive with supplemental retirement income, and
thereby encourage the Executive’s productive efforts on behalf of the Bank and
the Bank’s shareholders, and to align the interests of the Executive and those
shareholders;


WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s Beneficiary in the event of the
Executive’s death pursuant to this Agreement; and


WHEREAS, the Bank intends this Agreement to comply with Final Regulations and
Transition Relief promulgated by the Internal Revenue Service pursuant to Code
Section 409A, and accordingly, notwithstanding any other provisions of this
Agreement, this amendment applies only to amounts that would not otherwise be
payable in 2006, 2007 or 2008 and shall not cause (i) an amount to be paid in
2006 that would not otherwise be payable in such year, (ii) an amount to be paid
in 2007 that would not otherwise be payable in such year, and (iii) an amount to
be paid in 2008 that would not otherwise be payable in such year, and to the
extent necessary to qualify under such Transition Relief to not be treated as a
change in the form and timing of a payment under Code Section 409A(a)(4) or an
acceleration of a payment under Code Section 409A(a)(3), the Executive, by
executing this Agreement, shall be deemed to have elected the form and timing of
distribution provisions of this Agreement, on or before December 31, 2008.



 
1

--------------------------------------------------------------------------------

 

ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Code,
particularly Section 409A of the Code and guidance or regulations issued
thereunder, prior to actual receipt of benefits; and


THEREFORE, it is agreed as follows:


I.           EFFECTIVE DATE
 
Except as otherwise provided herein, the Effective Date of this Agreement shall
be January 1, 2008, provided, however, that all provisions applicable to
compliance under Code Section 409A shall be effective as of January 1, 2005.


II.           FRINGE BENEFITS
 
The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase.  The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.


III.           DEFINITIONS
 
 
A.
Retirement Date:

If the Executive remains in the continuous employ of the Bank until at least the
Executive’s Normal Retirement Age, (except as otherwise set forth in Paragraph
IX,) and provided that no determination of Disability of Executive, at any time
prior to Executive’s Normal Retirement Age, has been made, (regardless of any
return to active service of Executive subsequent to any such determination of
Disability,) the Executive’s Retirement Date shall be the date on which the
Executive attains the age of sixty-seven (67) years or has a Separation from
Service, whichever is later.


 
B.
Normal Retirement Age:

Normal Retirement Age shall mean the date on which the Executive attains age
sixty-seven (67).


C.           Plan Year:


Any reference to “Plan Year” shall mean a calendar year from January 1 to
December 31.  In the year of implementation, the term “Plan Year” shall mean the
period from the effective date to December 31 of the year of the effective date.



 
2

--------------------------------------------------------------------------------

 

D.           Termination of Employment:


Termination of Employment shall mean voluntary resignation of employment by the
Executive, or the Bank’s discharge of the Executive without cause (i.e., a
discharge of the Executive by the Bank that does not satisfy the definition of
discharge “for cause” set forth in Subparagraph III [F]).


E.           Separation from Service:


“Separation from Service” shall mean that the Executive has experienced a
Termination of Employment from the Bank.  However, the employment relationship
is treated as continuing intact while the Executive is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Executive’s right to
reemployment with the Bank or any Affiliate is provided either by statute or by
contract.  If the period of leave exceeds six months and the Executive’s right
to reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the Executive to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.  In addition, notwithstanding any of the foregoing,
the term “Separation from Service” shall be interpreted under this Agreement in
a manner consistent with the requirements of Code Section 409A including, but
not limited to:


(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the case of any
performance of services or availability to perform services after a purported
Termination of Employment or Separation from Service,


(ii) in any instance in which the Executive is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Agreement and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans”), then in such instance Executive shall only be considered to
meet the requirements of a Separation from Service hereunder if such Executive
meets (a) the requirements of a Separation from Service under all such
Aggregated Plans and (b) the requirements of a Separation from Service under
this Agreement which would otherwise apply,

 
3

--------------------------------------------------------------------------------

 



 (iii) in any instance in which Executive is an employee and an independent
contractor of the Bank or any Affiliate or both, the Executive must have a
Separation from Service in all such capacities to meet the requirements of a
Separation from Service hereunder, although, notwithstanding the foregoing, if
Executive provides services both as an employee and a member of the Board of
Directors of the Bank or any Affiliate or both or any combination thereof, the
services provided as a director are not taken into account in determining
whether the Executive has had a Separation from Service as an employee under
this Agreement, provided that no plan in which Executive participates or has
participated in his capacity as a director is an Aggregated Plan, and


(iv) a determination of whether a Separation from Service has occurred shall be
made in accordance with Treasury Regulations Section 1.409A-1(h)(4) or any
similar or successor law, regulation or guidance of like import, in the event of
an asset purchase transaction as described therein.


 
F.
Discharge for Cause:



The term “for cause” shall mean for the conviction of Executive for commission
of a felony against the Bank or any Affiliate.  If a dispute arises as to
discharge “for cause,” such dispute shall be resolved by arbitration as set
forth in this Executive Plan.  In the alternative, if the Executive is permitted
to resign due to conviction of a felony as described above, the Board of
Directors may vote to deny all benefits.  A majority decision by the Board of
Directors is required for forfeiture of the Executive’s benefits under the
preceding sentence.


 
G.
Change of Control:



“Change of Control” shall mean with respect to (i) the Bank or an Affiliate for
whom the Executive is performing services at the time of the Change in Control
Event; (ii) the Bank or any Affiliate that is liable for the payment to the
Executive hereunder (or all corporations liable for the payment if more than one
corporation is liable) but only if either the deferred compensation is
attributable to the performance of service by the Executive for Bank or such
corporation (or corporations) or there is a bona fide business purpose for Bank
or such corporation or corporations to be liable for such payment and, in either
case, no significant purpose of making Bank or such corporation or corporations
liable for such payment is the avoidance of Federal Income tax; or (iii) a
corporation that is a majority shareholder of a corporation identified in
paragraph (i) or (ii) of this section, or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in paragraph (i) or
(ii) of this section, a Change in Ownership or Effective Control or a Change in
the Ownership of a Substantial Portion of the Assets of a Corporation as defined
in Section 409A of the Code, and the
 

 
4

--------------------------------------------------------------------------------

 

regulations or guidance issued by the Internal Revenue Service thereunder,
meeting the requirements of a “Change in Control Event” thereunder.
 
 
H.
Restriction on Timing of Distribution:



Notwithstanding any provision of this Agreement to the contrary, distributions
of deferred compensation (within the meaning of Code Section 409A) under this
Plan to the Executive may not commence earlier than six (6) months after the
date of a Separation from Service if, pursuant to Code Section 409A and the
regulations and guidance thereunder, the Executive is considered a “specified
employee” of the Bank if any stock of the Bank or any parent thereof is publicly
traded on an established securities market or otherwise.  In the event a
distribution of deferred compensation under this Plan is delayed pursuant to
this paragraph, the originally scheduled payment shall be delayed until six
months after the date of Separation from Service and shall commence instead on
the first day of the seventh month following Separation from Service, as
follows:  if payments are scheduled under this Plan to be made in installments,
all such installment payments which would have otherwise been paid within six
(6) months after the date of a Separation from Service shall be delayed,
aggregated, and paid instead on the first day of the seventh month after
Separation from Service, after which all installment payments shall be made on
their regular schedule; if payment is scheduled under this Plan to be made in a
lump sum, the lump payment shall be delayed until six months after the date of
Separation from Service and instead be made on the first day of the seventh
month after the date of Separation from Service.  This Subparagraph III [H]
shall only apply to delay the payment of deferred compensation to specified
employees as required by Code Section 409A and the regulations and guidance
issued thereunder.


 
I.
Beneficiary:



The Executive shall have the right to name a Beneficiary of any benefit payable
under this Agreement on the Executive’s death.  The Executive shall have the
right to name such Beneficiary at any time prior to the Executive’s death and
submit it to the Plan Administrator (or Plan Administrator’s representative) on
the form provided.  Once received and acknowledged by the Plan Administrator,
the form shall be effective.  The Executive may change a Beneficiary designation
at any time by submitting a new form to the Plan Administrator.  Any such change
shall follow the same rules as for the original Beneficiary designation and
shall automatically supersede the existing Beneficiary form on file with the
Plan Administrator.


If the Executive dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Executive’s estate.


If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct

 
5

--------------------------------------------------------------------------------

 

distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person.  The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the
benefit.  Any distribution of a benefit shall be a distribution for the account
of the Executive and the Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such distribution
amount.


 
J.
Disability:



“Disability” shall mean the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank.  Medical determination
of Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees of the Bank.  Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of Social Security Administration’s or the provider’s
determination.  Notwithstanding any of the foregoing, the term “Disability”
shall be interpreted under this Agreement in a manner consistent with the
requirements of Code Section 409A and the regulations and guidance thereunder.


IV.           RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT
 
Upon attainment of the Retirement Date, (as set forth in Subparagraph III [A,]
subject to the provisions of Paragraph IX,) the Bank shall pay the Executive an
annual benefit equal to Fifty Thousand ($50,000), the “Retirement
Benefit.”  Said Retirement Benefit shall be paid in equal monthly installments
(1/12th of the annual benefit) until the death of the Executive.  Said payment
shall commence the first day of the month following (i) the date of such
Separation from Service, or (ii) if applicable, in accordance with the
Restriction on Timing of Distribution, whichever is later.  Upon the death of
the Executive after attainment of the Retirement Date, (as set forth in III [A,]
subject to the provisions of Paragraph IX,) if there is a balance in the accrued
liability retirement account, an amount equal to such balance shall be paid in a
lump sum to the Beneficiary.  Said payment due hereunder shall be made the first
day of the second month following the Executive’s death.
 
V.           DEATH BENEFIT PRIOR TO RETIREMENT
 
In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive’s Separation
from Service, and

 
6

--------------------------------------------------------------------------------

 

prior to any determination of Disability (as provided in Paragraph X) the Bank
will pay an amount equal to the accrued balance on the date of death of the
Executive’s accrued liability retirement account in a lump sum to the
Beneficiary.  Said payment due hereunder shall be made the first day of the
second month following the Executive’s death.


VI.           BENEFIT ACCOUNTING/ACCRUED LIABILITY RETIREMENT ACCOUNT
 
Notwithstanding any provision herein to the contrary, the provisions of this
Paragraph VI, shall be effective beginning January 1, 2006.  Prior to the date
on which Executive attains Executive’s Normal Retirement Age, and during the
time that Executive continues in the employment of Bank, (or after Separation
from Service but before Executive has attained Normal Retirement Age if a Change
in Control has occurred and Executive has thereafter had a Separation from
Service as set forth in Paragraph IX,) and provided this Agreement is in effect,
the Bank shall account for this benefit using Generally Accepted Accounting
Principles (“GAAP”).  Prior to the date on which Executive attains Executive’s
Normal Retirement Age and during the time that Executive continues in the
employment of Bank, and prior to any determination of Disability of Executive
prior to Executive attaining Normal Retirement Age, (or after Separation from
Service but before Executive has attained Executive’s Normal Retirement Age if a
Change in Control has occurred and Executive has had a Separation from Service
as set forth in Paragraph IX) and provided this Agreement is in effect, the Bank
shall establish an accrued liability retirement account for the Executive into
which appropriate reserves shall be accrued sufficient so that if the account
were increased ratably each year prior to Executive attaining Normal Retirement
Age and during which Executive continued in the employment of Bank (or after
Separation from Service but before Executive has attained Executive’s Normal
Retirement Age if a Change in Control has occurred and Executive has had a
Separation from Service as set forth in Paragraph IX) and using a compound
interest rate as set forth in Schedule A attached hereto and incorporated herein
by reference (provided, however, that such interest rate set forth on Schedule A
may be changed, for purposes of the calculation of the accrued liability
retirement account hereunder, by the Compensation Committee of Bank at any time
and from time to time but only in good faith and in a manner that the
Compensation Committee of the Bank reasonably determines to be consistent with
industry standards at the time of such change of interest rate herein),
sufficient funds would be available to pay the Retirement Benefit to Executive,
still assuming a compound interest rate as set forth on Schedule A (again
provided, however, as stated above, that such interest rate may be changed, for
purposes of the calculation of the accrued liability retirement account
hereunder, by the Compensation Committee of the Bank at any time and from time
to time but only in good faith and in a manner that the Compensation Committee
of the Bank reasonably determines to be consistent with industry standards at
the time of such change of interest rate herein,) for the life expectancy of
Executive, based upon the United States Life Insurance Company mortality
tables (or tables of a reasonably comparable life insurance company if such
mortality tables are no longer available) in effect from time to time as such
accruals are made.

 
7

--------------------------------------------------------------------------------

 

The accrued liability retirement account established hereunder shall be for
accounting and bookkeeping purposes only, and is not, nor shall be construed to
be, an account or trust for the benefit of the Executive.  Once payments to
Executive commence pursuant to Paragraphs IV, VIII, or IX, such payments shall
be applied so as to reduce the balance in the accrued liability retirement
account for purposes of any payout of an amount equal to the remaining balance
thereof under said Paragraphs.
 
VII.           VESTING
 
The Executive shall be fully vested in the Retirement Benefit for purposes of
any payments to Executive pursuant to Paragraphs IV or IX hereunder.  For all
other purposes, the Executive shall vest in the Retirement Benefit in accordance
with the following schedule from the Effective Date of the original Agreement.

 



 
Total Years of Employment
with the Bank from
Effective Date of
Original Agreement (6/13/00)
     
 
Vested (to a maximum of 100%)
1
  0%
2
  0%
3
  0%
4
  0%
5
50%
6
60%
7
70%
8
80%
9
90%
10 or more
100%








VIII.         BENEFIT UPON SEPARATION FROM SERVICE PRIOR TO RETIREMENT
 
A.           Resignation of Employee or Discharge Without Cause:
 
Subject to the provisions of Paragraph IX, (and no payment shall be made under
this Paragraph VIII if the provisions of Paragraph IX are applicable,) in the
event that the Executive shall incur a Separation from Service prior to Normal
Retirement Age, and prior to any determination of Disability, then the Bank
shall pay to the Executive an annual benefit equal to the vested percentage of
the Retirement Benefit, as provided in Paragraph IV (the “Vested
Benefit”).  Said Vested Benefit shall be paid in equal monthly installments
(1/12th of the annual Vested Benefit) commencing the first day of the month
following (i) the date of attainment of Normal Retirement Age or (ii) if
applicable, in accordance with the Restriction on Timing of Distribution,
whichever is later, until the death of the Executive.
 
 
 


 
8

--------------------------------------------------------------------------------

 


Upon the death of the Executive after commencement of payments provided for in
this paragraph, if there is a balance remaining in the accrued liability
retirement account, an amount equal to such balance shall be paid in a lump sum
to the Beneficiary.  Said payment due hereunder shall be made the first day of
the second month following the Executive’s death.
 
In the event the Executive’s death should occur after Separation from Service
under this Section VIII but prior to the commencement of payments provided for
in this paragraph, an amount equal to the balance in the accrued liability
retirement account shall be paid in a lump sum to the Beneficiary.  Said payment
due hereunder shall be made the first day of the second month following the
decease of the Executive.
 
B.           Discharge For Cause or Upon Vote to Deny All Benefits:


In the event the Executive shall be discharged for cause at any time, or should
the Board vote to deny all benefits following a discharge for cause as set forth
in Subparagraph III [F], this Agreement shall terminate and all benefits
provided herein shall be forfeited.
 
IX.           CHANGE OF CONTROL
 
If the Executive suffers a Separation from Service prior to attaining Normal
Retirement Age and within two years after a Change of Control (provided that
there has been no determination of Disability prior to such Separation from
Service), then the Executive shall receive the Retirement Benefit described in
Paragraph IV as if the Executive had been continuously employed by the Bank
until the Executive’s Normal Retirement Age, except that payments under this
Paragraph IX shall be paid in equal monthly installments commencing the first
day of the month following (i) the date of attainment of Normal Retirement Age
or (ii) if applicable, in accordance with the Restriction on Timing of
Distribution, whichever is later, until the death of the Executive.  The
Executive will also remain eligible for all promised death benefits in this
Agreement.  In addition, no sale, merger or consolidation of the Bank shall take
place unless the new or surviving entity expressly acknowledges the obligations
under this Agreement and agrees to abide by its terms.


X.  
DISABILITY

 
 
In the event that a determination of Disability is made respecting the
Executive, during any period of employment prior to Executive attaining Normal
Retirement Age (and the Executive, notwithstanding any other provision of this
Agreement, including but not limited to any provision of Subparagraph III [J,]
shall not be considered disabled for purposes of this Paragraph X if the
Executive has had a Separation from Service prior to such Disability, without
returning to active employment with the Bank and being actively employed with
the Bank at the time of such Disability, even if such Separation of Service has
taken place after a Change in Control and Executive, although no longer employed
by



 
9

--------------------------------------------------------------------------------

 


 
Bank, may be eligible for a Retirement Benefit pursuant to Paragraph IX or
otherwise), the Bank shall establish an account (hereinafter sometimes referred
to as the “Disability Account”) in an amount equal to the balance as of the date
of Disability of Executive of the accrued liability retirement account
established on the Executive’s behalf pursuant to this Agreement, (provided that
the Bank shall be required to do so only once for each Executive, and with
respect to an Executive who has a determination of Disability prior to Normal
Retirement Age and who returns to active employment with the Bank and a
subsequent determination of Disability, also prior to Normal Retirement Age, is
made respecting the Executive, the Bank shall not be required to establish a
Disability Account other than any Disability Account established upon the first
determination of Disability of the Executive.)  Interest at a rate equivalent to
the Moody’s Seasoned Baa Corporate Bond Yield per annum then in effect (or if no
such rate is then published or in effect, then at the rate equivalent to the
yield of reasonably comparable instruments selected by the Compensation
Committee of the Bank) shall be accrued and added to the Disability Account and
distributions subtracted therefrom until complete distribution hereunder.  Upon
Executive attaining Normal Retirement Age after a determination of Disability,
the Bank shall distribute to the Executive, (commencing on the first day of the
month following the date the Executive attains the Executive’s Normal Retirement
Age, and subject to the ‘Restriction on Timing of Distribution’ as defined in
this Agreement,) an amount equal to the balance in the Disability Account of
Executive in One Hundred Twenty (120) equal monthly installments.  In the event
of the death of Executive after a determination of Disability and regardless of
whether Executive has attained Normal Retirement Age, any portion of any
Disability Account of Executive not yet distributed to Executive hereunder shall
be distributed in a lump sum to the Beneficiary.  Said payment due hereunder
shall be made the first day of the second month following the Executive’s
death.  After a determination of Disability prior to Executive’s Normal
Retirement Age, no other benefits than those set forth in this Paragraph X will
be owed or payable to the Executive or any Beneficiary under this Agreement
under any circumstances, including but not limited to, during the period of
Disability, upon death, upon attaining Normal Retirement Age or Retirement Date,
or in the event of any subsequent return to active service or subsequent period
of Disability.  The Disability Account established hereunder shall be for
accounting and bookkeeping purposes only, and is not, nor shall be construed to
be, an account or trust for the benefit of the Executive.  Once payments to
Executive commence pursuant to this Paragraph X, such payments shall be applied
so as to reduce the balance in the Disability Account for purposes of any payout
of an amount equal to the remaining balance thereof.



XI.
RESTRICTION UPON FUNDING

 
 
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan.  The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.



The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations


 
10

--------------------------------------------------------------------------------

 


undertaken by this Executive Plan or to refrain from funding the same and to
determine the extent, nature and method of such funding.  Should the Bank elect
to fund this Executive Plan, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part.  At no time shall any Executive be deemed to have any lien,
right, title or interest in any specific funding investment or assets of the
Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.
 
XII.          MISCELLANEOUS
 
 
A.
Alienability and Assignment Prohibition:



Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise.  In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.


 
B.
Binding Obligation of the Bank and any Successor in Interest:



The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan.  This Executive Plan
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.


 
C.
Amendment or Revocation:



It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the
Bank.  Any such amendment shall not be effective to decrease or restrict any
Executive’s accrued benefit under this Agreement, determined as of the date of
amendment, unless agreed to in writing by the Executive, and provided further,
no amendment shall be made, or if made, shall be effective, if such amendment
would cause the


 
11

--------------------------------------------------------------------------------

 


Agreement to violate Code Section 409A.  In the event this Agreement is
terminated, such termination shall not cause acceleration of a distribution of
benefits, except under limited circumstances as permitted under Code Section
409A and the regulations and guidance issued thereunder (e.g., 30 days before or
12 months after a Change of Control event, upon termination of all arrangements
of the same type, or upon corporate dissolution or bankruptcy).


 
D.
Gender:



Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.


 
E.
Headings:



Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.


 
F.
Applicable Law:



The laws of the State of West Virginia shall govern the validity and
interpretation of this Agreement.


 
G.
Partial Invalidity:



If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.


 
H.
Not a Contract of Employment:



This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.


 
I.
Tax Withholding:



The Bank shall withhold any taxes that are required to be withheld, under
federal, state or local tax laws, including without limitation under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement.  The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).
 
 
12

--------------------------------------------------------------------------------

 

 
 
J.
Opportunity to Consult with Independent Advisors:

 
The Executive acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the:  (i) terms and conditions which
may affect the Executive’s right to these benefits; and (ii) personal tax
effects of such benefits including, without limitation, the effects of any
federal or state taxes, Section 280G of the Code, Section 409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this
Agreement.  The Executive further acknowledges and agrees that the Bank shall
have no liability whatsoever related to any such personal tax effects or other
personal costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph.  The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.


 
K.
Permissible Acceleration Provision:



Under Code Section 409A(a)(3), a payment of deferred compensation may not be
accelerated except as provided in regulations by the Code.  Certain permissible
payment accelerations include payments necessary to comply with a domestic
relations order, payments necessary to comply with certain conflict of interest
rules, payments intended to pay employment taxes, and certain de minimis
payments related to the Executive’s termination of the Executive’s interest in
the plan.  Any permissible payment accelerations under this Agreement shall be
at the discretion of Bank and shall be consistent with the requirements of Code
Section 409A and the regulations and guidance issued thereunder.


L.           Supersede and Replace Entire Agreement:


This Agreement shall supersede the Executive Salary Continuation Agreement
signed on July 19, 2007 and effective January 1, 2006 (which superseded and
replaced the original Agreement, an Executive Supplemental Retirement Plan
effective June 13, 2000), and shall replace the entire Agreement of the parties
pertaining to this particular Executive Salary Continuation Agreement.




 
13

--------------------------------------------------------------------------------

 


XIII.
ADMINISTRATIVE AND CLAIMS PROVISION

 
 
A.
Plan Administrator:



The “Plan Administrator” of this Executive Plan shall be Summit Financial
Group.  As Plan Administrator, the Bank shall be responsible for the management,
control and administration of the Executive Plan.  The Plan Administrator may
delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.
 
B.           Claims Procedure:


a.           Filing a Claim for Benefits:


Any insured, beneficiary, or other individual, (“Claimant”) entitled to benefits
under this Executive Plan will file a claim request with the Plan
Administrator.  The Plan Administrator will, upon written request of a Claimant,
make available copies of all forms and instructions necessary to file a claim
for benefits or advise the Claimant where such forms and instructions may be
obtained.  If the claim relates to disability benefits, then the Plan
Administrator shall designate a sub-committee to conduct the initial review of
the claim (and applicable references below to the Plan Administrator shall mean
such sub-committee).


 
b.
Denial of Claim:



 
A claim for benefits under this Executive Plan will be denied if the Bank
determines that the Claimant is not entitled to receive benefits under the
Executive Plan.  Notice of a denial shall be furnished the Claimant within a
reasonable period of time after receipt of the claim for benefits by the Plan
Administrator.  This time period shall not exceed more than ninety (90) days
after the receipt of the properly submitted claim.  In the event that the claim
for benefits pertains to disability, the Plan Administrator shall provide
written notice within forty-five (45) days.  However, if the Plan Administrator
determines, in its discretion, that an extension of time for processing the
claim is required, such extension shall not exceed an additional ninety (90)
days.  In the case of a claim for disability benefits, the forty-five (45) day
review period may be extended for up to thirty (30) days if necessary due to
circumstances beyond the Plan Administrator’s control, and for an additional
thirty (30) days, if necessary.  Any extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review.







 
14

--------------------------------------------------------------------------------

 


c.           Content of Notice:


 
The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:



 
(i.)
The specific reason or reasons for the denial;



 
(ii.)
Specific reference to pertinent Executive Plan provisions on which the denial is
based;



 
(iii.)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and



 
(iv.)
Any other information required by applicable regulations, including with respect
to disability benefits.



 
d.
Review Procedure:



 
The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review.  The Claimant, or his duly authorized
representative, may:



 
(i.)
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim.  If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;



 
(ii.)
Review and copy (free of charge) pertinent Executive Plan documents, records and
other information relevant to the Claimant’s claim for benefits;



 
(iii.)
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.



 
e.
Decision on Review:



 
A decision on review of a denied claim shall be made in thefollowing manner:



 
(i.)
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim.  If the Claimant’s initial claim is for disability



 
15

--------------------------------------------------------------------------------

 


 
benefits, any review of a denied claim shall be made by members of the Plan
Administrator other than the original decision maker(s) and such person(s) shall
not be a subordinate of the original decision maker(s).  The decision on review
shall be made promptly, but generally not later than sixty (60) days after
receipt of the application for review.  In the event that the denied claim
pertains to disability, such decision shall not be made later than forty-five
(45) days after receipt of the application for review.  If the Plan
Administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial sixty (60) day period.  In no event shall the
extension exceed a period of sixty (60) days from the end of the initial
period.  In the event the denied claim pertains to disability, written notice of
such extension shall be furnished to the Claimant prior to the termination of
the initial forty-five (45) day period.  In no event shall the extension exceed
a period of thirty (30) days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the determination
on review.



 
(ii.)
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Executive Plan provisions upon which the decision is based.



 
(iii.)
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.  Additional considerations shall be required in the case of a
claim for disability benefits.  For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment.  The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual.  If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

 
 
 
16

--------------------------------------------------------------------------------

 

 
 
(iv.)
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.



 
 
f.
Exhaustion of Remedies:



 
A Claimant must follow the claims review procedures under this Executive Plan
and exhaust his or her administrative remedies before taking any further action
with respect to a claim for benefits.



C.             
Arbitration:



If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator in
West Virginia for final arbitration.  The Arbitrator shall be selected by mutual
agreement of the Bank and the claimants.  The Arbitrator shall operate under the
rules then in effect of the American Arbitration Association.  The parties
hereto agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Arbitrator with respect to any
controversy properly submitted to it for determination.


Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.
 
XIV.       TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OFCHANGES IN THE
LAW, RULES OR REGULATIONS
 
The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form.  If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly, but only to the extent necessary
to conform this Agreement to the provisions and requirements of any applicable
law (including ERISA and the Code, including, but not limited to Section 409A of
the Code and regulations thereunder).


Upon a Change of Control, the provisions of Paragraph IX respecting assumption
of the obligations of this Agreement by the successor entity shall apply.
 
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
17

--------------------------------------------------------------------------------

 
 
SUMMIT COMMUNITY BANK
                       Moorefield, West Virginia







/s/ Teresa D.
Ely                                                                                        
By: /s/ H. Charles Maddy, III     Co-Chairman
Witness                                                                                                (Bank
Officer other than Insured)     Title




 
__________________                                                                                        
__________________________
Witness                                                                                                     Employee


 
18

--------------------------------------------------------------------------------

 


SCHEDULE A
to
EXECUTIVE SALARY CONTINUATION AGREEMENT
BETWEEN SUMMIT COMMUNITY BANK
AND ______________________________
 


 
This Schedule A to the Executive Salary Continuation Agreement between Summit
Community Bank and ____________________________ sets forth the rate of interest
under Section VI of the Agreement for purposes of determining the accrued
liability reserve and is incorporated as a part of the Agreement.  This Schedule
A is effective January 1, 2006, and shall remain in effect unless amended or
revised according to the provisions set forth in Section VI of the Agreement.


Interest Rate                                           6.28%


 
 

 19

--------------------------------------------------------------------------------